             Case MDL No. 2942 Document 184 Filed 05/12/20 Page 1 of 2



          BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE: COVID-19 BUSINESS                                     MDL DOCKET NO. 2942
 INTERRUPTION PROTECTION
 INSURANCE LITIGATION



  PLAINTIFFS DEREK SCOTT WILLIAMS PLLC’S AND DEREK SCOTT WILLIAMS
      REAL ESTATE LLC’S INTERESTED PARTY RESPONSE IN SUPPORT OF
      TRANSFER OF RELATED ACTIONS TO THE NORTHERN DISTRICT OF
  ILLINOIS FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

       Derek Scott Williams PLLC and Derek Scott Williams Real Estate LLC (collectively, the

“Williams Plaintiffs”), plaintiffs in related action Derek Scott Williams PLLC and Derek Scott

Williams Real Estate LLC v. The Cincinnati Ins. Co., 1:20-cv-02806 (N.D. Ill.) (filed May 8, 2020),

respectfully submit this response in support of Plaintiffs’ `Subsequent Motion for Transfer of

Actions Pursuant To 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings for

centralization in the Northern District of Illinois (ECF 4) (“Subsequent Motion”). For all the

reasons detailed in the Subsequent Motion, as well as other submissions to the Panel, the Related

Actions easily meet the criteria for centralization under 28 U.S.C. §1407 for coordinated or

consolidated pretrial proceedings.

       As is also detailed in the Subsequent Motion, the centrally-located Northern District of

Illinois is the ideal forum for this nationwide proceeding. No district is the center of gravity, and

Chicago would be more convenient for parties on both coasts than would any coastal district.

Moreover, in the last week, State Farm Mutual Automobile Insurance Company, a major insurer

with its headquarters in Illinois, was named for the first time in a Related Action. See Royal Palm

Optical, Inc. v. State Farm Mutual Automobile Insurance Company, Case No. 9:20-cv-80749 (S.D.

Fla.) (filed on May 5, 2020).
             Case MDL No. 2942 Document 184 Filed 05/12/20 Page 2 of 2




       Now, even more than upon the filing of the Subsequent Motion, the Honorable Matthew F.

Kennelly of the Northern District of Illinois, a highly experienced and capable jurist, is ideally

suited to preside over this litigation. In recent weeks, two related actions, PGB Rest. v. Erie Ins.

Co., No. 1:20-cv-02403 (N.D. Ill.), and the above-referenced Williams Plaintiffs’ action, have been

assigned to Judge Kennelly. Moreover, additional filings against additional defendants across the

nation have made this proceeding more complex. Judge Kennelly’s experience in sitting on this

Panel, and overseeing In re Testosterone Replacement Therapy Prods. Liab. Litig., MDL No. 2545,

are now even more compelling reasons why he is eminently qualified.

       For all of these reasons, the Williams Plaintiffs respectfully request that the Panel transfer and

coordinate or consolidate the related actions in the Northern District of Illinois.



Dated: May 12, 2020                            Respectfully submitted,

                                                          /s/ Linda P. Nussbaum                  .
                                               Linda P. Nussbaum
                                               NUSSBAUM LAW GROUP, P.C.
                                               1211 Avenue of the Americas, 40th Floor
                                               New York, NY 10036-8718
                                               (917) 438-9102
                                               lnussbaum@nussbaumpc.com

                                               Counsel for Plaintiffs Derek Scott Williams PLLC and
                                               Derek Scott Williams Real Estate LLC




                                                   2
